101 F.3d 1393
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.KWOK CHING YU, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2760.
United States Court of Appeals,Second Circuit.
July 25, 1996.

1
David A. Bythewood, Bythewood & Associates, Garden City, New York, for Appellant.


2
Tai H. Park, Assistant United States Attorney, Southern District of New York, New York City, for Appellee.


3
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was argued.


4
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


5
Kwok Ching Yu appeals from Judge Sweet's denial of his motion for a new trial based on newly discovered evidence under Rule 33 of the Federal Rules of Criminal Procedure.  We affirm for substantially the reasons stated by the district court in its Memorandum Order filed October 25, 1995.  United States v. Yu, 902 F. Supp. 464 (S.D.N.Y.1995).